 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 516 Parexel International, LLC 
and
 Theresa Neuschafer. 
Case 5
ŒCAŒ33245  January 
28, 2011
 DECISION AND ORDER
 BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
BECKER 
 AND 
HAYES
 On December 11, 2007, Administrative Law Judge A
r-thur J. Amchan issued the attached decision.  The Ge
n-eral Counsel filed exceptions and a supporting brief, the 
Respondent filed an answering brief, the R
espondent 
filed limited cross
-exceptions and a supporting brief, the 
General Counsel filed an answering brief, and the R
e-spondent filed a reply brief.
 The N
ational Labor Relations Board has del
egated its 
authority in this proceeding to a three
-member panel. 
 The Board has considered the decision and the record 
in light of the exceptions
1 and briefs and has d
ecided to 
reject the judge™s recommended holding in 
part, for the 
reasons explained in this D
ecision and Order.
2 The primary issue in this case is whether the Respon
d-ent violated Section 8(a)(1) of the Act by di
scharging 
employee Theresa Neuschafer.  The judge re
commended 
dismissal of the allegation.  For t
he reasons set forth b
e-low, we reverse the judge and find that the Respondent™s 
discharge of Neuschafer violated the Act. 
 Facts
 The Respondent performs research studies for pharm
a-ceutical companies at its Baltimore, Maryland facility.  
The Baltimore facil
ity employed a number of people 
from South Africa.  Theresa Neuschafer, who was not 
from South Africa, worked as a licensed practical nurse 
on one of the Respo
ndent™s research teams.  
 On July 28, 2006,
3 Neuschafer entered into convers
a-tion with employee J
ohn Van der Merwe at the nurses™ 
station.  Two other employees, including Monique Gray, 
were in the area at the time.  Neuschafer asked Van der 
1 No exceptions were filed to the judge™s finding that the Respo
ndent 
violated Sec. 8(a)(1) of the Act by promulgating and maintaining an 
overbroad sol
icit
ation and distribution ban.
 2 The General Counsel and the Respondent have excepted to some of 
the judge™s credibility findings.  The Board™s established policy is not 

to overrule an administrative law judge™s credibility resolutions unless 
the clear pr
eponderance of all the relevant evidence convinces us that 
they are incorrect.  
Standard Dry Wall Products
, 91 NLRB 544 (1950), 
enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully exa
mined the 
record and find no basis for r
eversing the findings.
  We shal
l modify the judge™s recommended Order to substitute a na
r-row cease
-and
-desist Order for the broad one recommended by the 
judge and to co
nform to the violations found.  We shall also issue a 
new notice to correct an inadvertent omission and to conform to t
he 
mod
ified Order.  
 3 All dates are 2006, unless otherwise specified.
 Merwe, who had left the Respondent™s employ in June 
but returned on July 24, if he had been given a raise upon 

his return.  In response, Van der Merwe told Neuschafer, 
untrut
hfully, that he had received a raise and was now 
the 
shift supervisor.  Neuschafer then asked if Van der 
Merwe™s wife, who had left the Respo
ndent™s employ 
1 week earlier, would also be r
eturnin
g with a raise.  Van 
der Merwe replied, again falsely, ﬁAbsolutely, we™re 

clever people and Liz [Manager of Clinical Operations 
Liz Jones] is going to look after us.ﬂ  Both of the Van der 
Merwes and Jones were South Africans, and it is undi
s-puted that by ﬁ
us,ﬂ Van der Merwe meant the South A
f-ricans on Respondent™s staff.
 A day or two later, Neuschafer told Nurse Manager L
i-sa Turek, her immediate supervisor, about her convers
a-tion with Van der Merwe.  Neuschafer said that Van der 

Merwe had come back with a r
aise and that his wife 
would be coming back with a raise, and that she thought 

the whole unit should quit and come back with a raise.  

Neuschafer also told Turek that all the South Afr
icans 
socialized together and that Liz Jones was going to look 
after the
m.  Turek reported what Neuschafer had told her 
to Jones.
4   On August 4, Jones and 
human 
resources 
consultant 
Lisa Roth summoned Neuschafer to discuss her conve
r-sation with Van der Merwe.  Jones and Roth were co
n-cerned about a ﬁrumor,ﬂ which they believed
 originated 
with Neuschafer, that South African employees were 
receiving favored treatment and ﬁtaking over.ﬂ  
 At the meeting, Neuschafer recounted the substance of 
her discussion with Van der Merwe.  Neuschafer also 

stated her belief that the Respo
ndent 
was paying South 
Africans higher wages and that Jones was going to co
n-tinue favoring the South Africans in that manner.  In r
e-sponse, Jones asked Neuschafer if she had discussed the 

Van der Merwe conversation with anyone other than 
Turek.  Neuschafer said 
she had not.  On August 10, the 
Respondent discharged Neuschafer. 
 Judge™s Decision
 The judge found that Neuschafer™s discharge did not 
violate the Act.  In reaching that co
nclusion, the judge 
found that (1) the Respondent would not have discharged 

Neuscha
fer but for Neuschafer™s conversations with Van 
der Merwe and Turek, and (2) that those conversations 

concerned terms and conditions of employment, specif
i-cally wages and discrimination in the setting of wages, so 
4 Turek, whose testimony the judge generally cre
dited, testified that, 
within the same timeframe, she was approached by employee Gray, 
who said she had overheard the conversation betwee
n Neuschafer and 
Van der Merwe and was upset by it.  Nevertheless, the judge found 
only that their conversation ﬁmayﬂ have been overheard by other e
m-ployees.  
 356 NLRB No. 82
                                                                                                                        PAREXEL INTERNATIONA
L, LLC 517 that, if the conversations had been ﬁco
ncerted activity,ﬂ 
they would have been statutorily protected.  The judge 
further found that the R
espondent terminated Neuschafer 
in part to prevent her from discussing those matters with 

other e
mployees.  But, while deeming the discharge a 
ﬁpre
-emptive strik
e,ﬂ the judge held that there was an 
insufficient basis under Board law to find that the initial 

conversations were concerted activity.  A
ccordingly, the 
judge dismissed the discharge alleg
ation.
 Analysis
 We agree with the judge that Neuschafer™s discharge
 was ﬁa pre
-emptive strike to prevent her from enga
ging 
in activity protected by the Act.ﬂ  Co
ntrary to the judge, 
however, we find that the policies of the Act and our 

precedent su
pport a finding that the discharge therefore 
violated Section 8(a)(1) of th
e Act, regar
dless of whether 
the initial conversations were themselves concerted a
c-tivity.
 I. First, we address whether the preemptive strike theory 
is properly before the Board.  In its exceptions, the R
e-spondent asserts that it was error for the judge to
 have 
considered the theory because it was not encompassed 
within the General Counsel™s complaint.  The Respon
d-ent maintains that the only protected concerted activity 
alleged was the Neuschafer
-Van der Merwe convers
a-tion.  Because, as we now show, the pre
emptive strike 
theory ﬁis closely connected to the subject matter of the 
complaint and has been fully litigated,ﬂ 
Pergament Uni
t-ed Sales
, 296 NLRB 333, 334 (1989), enfd. 920 F.2d 130 
(2d Cir. 1990), we find that it is properly before us.
 A.
 To begin, the p
reemptive strike theory is closely co
n-nected to the subject matter of the co
mplaint.
  Paragraph 
4 of the amended complaint a
lleges that ﬁ[o]n or about 
July 28, 2006, Respondent™s employee Theresa 

Neuschafer engaged in concerted activities with other 

employ
ees for the purposes of collective bargaining, 
and/or mutual aid and protection, by discussing their 

wages.ﬂ  Paragraphs 9(a) and (b) allege that ﬁ[o]n or 

about August 10, 2006, Respondent discharged its e
m-ployee Theresa Neuschafer . . . to discourage empl
oyees 
from engaging in these or other concerted activ
ities.ﬂ  
Firing Neuschafer in order to prevent her from having 

further conversations with employees about wages and 
discrimination in the setting of wages is the type of u
n-lawful intent alleged in the co
mplaint
Šﬁto discourage 
employees from engaging in these or other concerted 
activities.ﬂ  
 The conversation between Neuschafer and Van der 
Merwe referred to in the complaint and d
escribed in the 
statement of facts above involved an intertwined discu
s-

sion of
 wages and discrimination in the setting of wages.  
The judge found that the Respondent™s discharge of 
Neuschafer was a preemptive strike to prevent her from 
discussing those same matters with other employees.  

The preve
ntion of future discussions among em
ployees 
about wages and discrimination in their setting is closely 

connected to the specific allegations of the co
mplaint, 
and we so find.  
 B.
 We also find that the preemptive strike theory was fu
l-ly litigated.  That is not surprising b
ecause evidence tha
t Respondent terminated Neuschafer in order to pr
event 
future protected, concerted activity was clearly rel
evant 
to the question of whether the Respondent term
inated her 
in retaliation against her original, allegedly protected 

concerted activity.  
 Neuscha
fer testified at length.  The Respondent™s a
t-torney did not object to her testimony about her discu
s-
sions with Van der Merwe on July 28, her report of that 
discussion to Turek, or her meeting with Jones and Roth 
on August 4.  In fact, the Respondent™s atto
rney led 
Neuschafer through a series of questions exploring 

Neuschafer™s pe
rception that the Respondent favored the 
South Afr
ican employees with higher wages and would 
continue to do so.  Both Turek and Jones were wi
tnesses, 
and both testified regarding th
eir own dealings with 
Neuschafer.  Jones testified that she asked Neuschafer if 

she had discussed the Van der Merwe conversation with 

anyone other than Turek, and Roth candidly acknow
l-edged that they met with Neuschafer out of concern that 

Neuschafer had b
een talking to other employees about 
the matters raised in the Neuschafer
-Van der Merwe di
s-
cussion.  
 In short, the testimony we now rely upon is part of the 
record, and Respondent had a full and fair opportunity to 
cross
-examine Neuschafer and to examine 
its own wi
t-nesses, as well as to present any other relevant evidence.  
Respondent also had a strong incentive to do so as any 
suggestion that it terminated Neuschafer to prevent f
u-ture concerted activity was clearly relevant both to the 
preemptive strike t
heory and to the theory that the R
e-spondent terminated Neuschafer simply in retaliation for 
her prior, allegedly protected activity.  We conclude that 
the preemptive strike theory was fully litigated.  See 

Golden State Foods Corp.
, 340 NLRB 382 (2003) (una
l-leged violation fully litigated where respondent had o
p-portunity to cross
-examine wi
tnesses who testified about 
the relevant statements); 
Hi-Tech Cable Corp.
, 318 
NLRB 280 (1995), enfd. in relevant part 128 F.3d 271 
(5th Cir. 1997) (una
lleged violation fu
lly litigated where 
respondent did not object to the testimony of witnesses 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 518 regarding crucial facts, cross
-examined those witnesses, 
and presented its own witnesses to testify about the same 
course of conduct).  
 C. Accordingly, we find that both prongs of
 the 
Pe
r-gament 
standard have been satisfied.
5  We re
cognize that 
the Board ﬁmay not change theories in midstream wit
h-out giving respondents reasonable notice of the change.ﬂ  

Lamar Advertising of Har
tford
, 343 NLRB 261, 265 
(2004)
 (citations and inte
rnal q
uotation marks omitted).
6  Here, however, the General Counsel did not ﬁchange 

horses in mid
-stream.ﬂ  Rather, the two theories amount 
to different parts of the same horse.  Both the
ories rest in 
the premise that Respondent terminated Neuschafer b
e-cause it 
did not want her to discuss wages and discrim
i-nation in the setting of wages with other employees.  A 
discharge triggered by Neuschafer™s past conversation 
obviously for
eclosed any similar future conversations.  
Upon car
eful review of the course of this li
tigation, 
therefore, we conclude that our consideration of the pre
-
emptive strike theory does not violate the R
espo
ndent™s 
due process rights.  
 II. Having found that the preemptive strike theory of the 
case is properly before us, we now address the merits
.  As stated above, the judge found that the Respondent™s 
discharge of Neuschafer was ﬁa pre
-emptive strike to 
prevent her from engaging in activity protected by the 
Act.ﬂ  In our view, such conduct by an employer violates 
the Act.
7   5 In support of its exception the Respondent relies on the General 
Counsel™s statement on the re
cord that ﬁ[t]he essence of the whole 
complaint is that [Neuschafer] was disciplined for discussing wages.ﬂ  
Contrary to the Respondent™s contention, we find that this statement in 
no way precludes the Board from finding a violation on the preemptive 
strik
e theory.  In 
Sierra Bullets, LLC
, 340 NLRB 242, 242
Œ243 (2003), 
cited by the Respondent, the General Counsel expressly limited his 
theory of the case, both in statements at the hearing and in his posthea
r-ing brief.  Given the close connection between the 
two the
ories, we do 
not believe the Respondent would reasonably have unde
rstood the oral 
statement to narrow the General Counsel™s theory of the case to exclude 
the preemptive strike theory.  The statement offered no positive assu
r-ance that the General Cou
nsel would not argue that Neuschafer was 
disciplined for discussing wages in order to prevent her from contin
u-
ing to do so.  Moreover, to say that the ﬁessence of the caseﬂ is that 
Neuschafer was disciplined for discussing wages, in no sense precludes 
the 
argument that she was disciplined to prevent her from 
continuing
 to 
do so.   
 6 In 
Lamar Advertising of Hartford
, supra, the change of theory 
would have required litigation of a different set of facts.  Here, as di
s-cussed below, the violation is based on i
nferences drawn from the same 
set of facts that were relevant to the admi
ttedly litigated theory. 
 7 In light of our disposition of this case on this ground, we find it u
n-
necessary to pass on the judge™s finding that Neuschafer was not e
n-
gaged in concerted
 activity within the meaning of the Act when she 
Section 8(a)(1) of th
e Act makes it an unfair labor 
practice ﬁfor an employer to interfere with, r
estrain, or 
coerce employees in the exercise of the rights guaranteed 
in section 7.ﬂ  Among those rights is the right  ﬁto engage 
in 
. . . 
concerted activities for the purpose of 
collective 
bargaining or other mutual aid or protection 
. . . .ﬂ  The 
Board has long held that Section 7 ﬁencompasses the 

right of employees to ascertain what wages are paid by 

their e
mployer, as wages are a vital term and condition of 
employment.ﬂ  
Triana
 Industries
, 245 NLRB 1258, 1258 
(1979).  In fact, wage discussions among emplo
yees are 
considered to be at the core of Section 7 rights 
because 
wages, ﬁ
probably the most critical element in emplo
y-ment,
ﬂ are ﬁ
the grist on which concerted activity feeds.ﬂ
  Aroostook County Regional Ophthalmology Center
, 317 
NLRB 218, 220 (1995), enfd. in part 81 F.3d 209 (D.C. 
Cir. 1996); 
Whittaker Corp.
, 289 NLRB 933, 933
Œ934 
(1988).  Discussions about wages are often the precursor 

to organizing and seeking union assistance
.  Valley Slu
r-ry Seal Co.
, 343 NLRB 233, 245 (2004); 
Automatic 
Screw Products Co.
, 306 NLRB 1072 (1992), enfd. 
mem. 
977 F.2d 582 (6
th Cir. 1992); 
Triana Industries
, supra.
8   But whether such discussions lead to union activity or 
not, our precedents provid
e that restrictions on wage di
s-

cussions are violations of Section 8(a)(1).  
Valley Slurry 
Seal Company
, supra.  Appl
ying those principles, we 
have often found that mai
ntenance or enforcement of a 
rule against discussing wages effectively interferes with 
employee rights and violates Section 8(a)(1) even if no 
employee has yet engaged in protected activity and been 

disciplined under the rule.  
See cases cited supra
.  If maintenance of such a rule violates the Act, a fort
iori, the 
discharge of an employee to p
revent her from engaging 
in such conduct violates the Act.  When an employee is 

discharged on that basis, both she and the employees 
with whom she would have spoken are denied the oppo
r-tunity to compare their wages and other terms of e
m-ployment and to dete
rmine whether to take further co
n-certed action.  Cf. 
Central Hardware Co. v. NLRB
, 407 
U.S. 539, 543 (1972)
 (ﬁorganization rights are not viable 
in a vacuum; their effectiveness depends in some mea
s-
ure on the ability of employees to learn the advantages 
and disadvantages of organization from othersﬂ).
 discussed wages and favoritism in the workplace with Van der Merwe 
and then Turek.  For purposes of deciding this case, we assume argue
n-
do that Neuschafer had not yet engaged in protected concerted activity 

at the time of her di
scharge.  
 8 The principles explained above apply equally to employees™ di
s-cussion of possible discrimination in the setting of terms or conditions 

of employment.  
                                                                                                                                                          PAREXEL INTERNATIONA
L, LLC 519 Under Section 8(a)(1), an employer may not ﬁinterfere 
with, restrain, or coerce employeesﬂ in the exercise of 
Section 7 rights.  It is beyond di
spute that an employer 
violates Section 8(a)(1) by 
threatening
 to terminate an 
employee in order to prevent her from exercising her 

Section 7 rights, for example, by discussing wages with 
coworkers.  It follows that an employer similarly violates 
Section 8(a)(1) by simply 
terminating
 the employee in 
order to be certain 
that she does not exercise her Section 
7 rights.  Indeed, the Board has often held that an e
m-ployer violates the Act when it acts to prevent future pr
o-tected activity.
9  After all, the suppression of future pr
o-tected activity is exactly what lies at the he
art of most 
unlawful retaliation against past pr
otected activity.  As 
the Supreme Court explained in affirming the Board™s 
holding that a refusal to hire union members is unlawful, 
such practices are ﬁa dam . . . at the source of supply.ﬂ  
Phelps Dodge Cor
p. v. NLRB
, 313 U.S. 177, 185 (1941).  
We agree with the judge that the Respondent term
inated 
Neuschafer because of its concern that she would discuss 

wages and employment discrimination with other e
m-ployees and its fear of what those discussions might lea
d to.  The Respondent sought to erect ﬁa dam at the source 

of supplyﬂ of potential, protected activity.  The Respon
d-ent thereby inte
rfered with employees™ exercise of their 
Section 7 rights.
 The judge declined to find a violation b
ecause, in his 
view, Neus
chafer had not yet engaged in concerted acti
v-ity.  He opined that Board law r
equires that an employee 
must have 
already
 engaged in protected concerted activ
i-ty in order for the Board to find that she was unlawfully 

discharged to prevent protected concerted
 activity.  We 
disagree.  If an employer acts to prevent concerted pr
o-tected activity
Što ﬁnip it in the budﬂ
Šthat action inte
r-feres with and restrains the exercise of Section 7 rights 

and is unlawful without more.
 That conclusion is supported not only by t
he plain text 
of Section 8(a)(1), by the policies u
nderlying Sections 7 
9 See, e.g., 
Monarch Water Systems, Inc.
, 271 NLRB 558 fn. 3 
(1984) (ﬁ
actions taken by an e
mployer against an employee based on 
the e
mployer™s belief the employee . . . intended to engage in protected 
concerted activity are unlawfulﬂ); 
Koronis Parts, Inc.
, 324 NLRB 675, 
698 (1997) (employer violated the Act by terminating an
 employee™s 
continued employment or refusing to hire her because of its suspicion 
that she was ﬁsympathetic to the Union and likely would become a 
supporter of the Unionﬂ); 
Compuware Corp.
, 320 NLRB 101 (1995), 
enfd. 134 F.3d 1285 (6
th Cir. 1998), cert. de
nied 523 U.S. 1123 (1998) 
(employer unlawfully discharged employee to prevent him from e
x-
pressing work
-related concerns at an upcoming meeting with state 
representatives); 
Phoenix Pro
cessor Limited Partnership
, 348 NLRB 
28, 28 fn. 7
 (2006), petition for re
view denied sub nom. 
Cornelio v. 
NLRB
, 276 Fed. Appx. 608 (9
th Cir. 2008), cert. denied 129 S. Ct. 490 
(2008) (
employer discharged employee to prevent further discussions 
with fellow employees about wages and hours
). and 8(a)(1), and by the authorities cited, but it is co
n-sistent with other lines of Board precedent holding that, 
under certain circumstances, employees who have e
n-gaged in no co
ncerte
d activity at all are protected from 
adverse a
ction.  For example, an adverse action taken 
against an employee based on the employer™s belief that 
the employee engaged in protected concerted acti
vity is 
unlawful even if the belief was mistaken and the e
m-ployee did not in fact engage in such activity.
10  Simila
r-ly, a mass discharge undertaken without concern for 
whether individual employees were engaged in concerted 

activity
Šwhere ﬁ
some white sheep suffer along with the 
blackﬂ
Šviolates the Act.
11  What is crit
ical in those ca
s-es is not what the employee did, but rather the emplo
y-er™s intent to suppress protected concerted acti
vity.  So 
here.   
 As shown in our discussion of the facts, Neuschafer, 
after discussing wages with employee Van der Merwe, 

reported that
 discussion to her i
mmediate supervisor, 
Turek.  Having heard, albeit falsely, that Van der Merwe 
and his wife were ge
tting raises, Neuschafer told Turek 
that perhaps ev
eryone ought to quit and come back with 
a raise.  Turek immediately passed what she lea
rned up 
the chain of command.  Upper management was suff
i-ciently concerned with what it heard that it called 

Neuschafer in for a meeting, where management e
x-pressed concern about two questions:  what Neuschafer 
and Van der Merwe had discussed, and whether 
Neuschafer had discussed the substance of the convers
a-tion with anyone other than Turek.  Satisfied that 
Neuschafer had not yet stirred up any concern about 
wages or possible discrimination among other emplo
y-ees, the Respondent di
scharged her before she co
uld do 
so.
 Neuschafer™s discharge had the obvious effect of 
re-stricting her own further protected discu
ssions of wages 
and possible discrimination with other employees, thus 

interfering with her Section 7 rights.  As discussed 
above, the discharge also had
 the effect of keeping other 
employees in the dark about these matters, thus preven
t-ing them from discussing, and possibly inquiring further 
10 See, e.g., 
Monarch Water Systems, Inc
,. supra,
 271 NLRB 558 fn. 
3; 
Bo-Ty Plus, Inc.
, 334 NLRB 523, 528 (2001); 
Hamilton Avnet Ele
c-tronics
, 240 NLRB 781, 791 (1979) (employer mistakenly b
elieved that 
employee was part of a group of employees at the forefront of organi
z-ing activity; her dischar
ge was unlawful even though she engaged in no 
union activity); 
Metropolitan Orthopedic Assn., 
237 NLRB 427, 427
 fn. 3 (1978) (ﬁ
The discharge of 4 employees . . . because of Respon
d-
ent™s belief, albeit mistaken, that the[y] had engaged in protected co
n-
certe
d activities is an unfair labor practice which goes to the very heart 
of the Actﬂ)
. 11 Majestic Molded Products v. NLRB
, 330 F.2d 603 (2d Cir. 1964), 
and cases cited.
                                                                                                                        DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 520 or acting in response to, substandard wages or perceived 
wage discrimination.  We therefore find that the R
e-sponden
t™s discharge of Neuschafer violated Section 
8(a)(1) of the Act.
12 AMENDED 
REMEDY
 In addition to the 
remedies
 recommended by the judge, 
we shall order the Respondent to take the following a
f-firmative action designed to effect
uate the policies of the 
Act.  H
aving found that the Respondent unlawfully di
s-
charged Theresa Neuschafer, we shall order the R
e-spondent to offer her full reinstatement to her former 

position or, if that job no longer exists, to a substantially 
equiv
alent position, without prejudice to he
r seniority or 
any other rights and privileges previously enjoyed, and to 
make her whole for any loss of earnings and other ben
e-fits suffered as a result of the discrimin
ation against her.  
Backpay shall be computed in the manner prescribed in 
F. W. Woolwo
rth Co
., 90 NLRB 289 (1950), with inte
r-est to be computed in the manner prescribed in 
New H
o-rizons for the R
etarded
, 283 NLRB 1173 (1987)
, and 
compounded on a daily basis as prescribed in 
Kentucky 
River Medical Center
, 356 NLRB 
6 (2010).
13  Further, 
the Res
pondent will be required to remove from its re
c-ords all references to the unlawful discharge of Ther
esa 
Neuschafer and to notify her in writing that this has been 

done and that the discharge will not be used against her 
in any way. 
 In addition to the phys
ical pos
ting of paper 
notices, the Respondent shall be required to di
stribute the 
notices electronically, such as by email, pos
ting on an 
intranet or an internet site, and/or other ele
ctronic means, 
if the Respondent customarily commun
icates with its 
emplo
yees by such means.  
J. Picini Flooring
, 356 
NLRB 
11 (2010).
 ORDER
 The National Labor Relations Board orders that the 
Respondent, Parexel International, LLC, Baltimore, 
Maryland, its officers, agents, succe
ssors, and assigns 
shall 
 1.  Cease and desist fro
m 12 The judge found that the Respondent would not have discharged 
Neuschafer but for her con
vers
ations with Van der Merwe and Turek.  
In so finding, the judge necessarily rejected the Respondent™s defense 
that it would have discharged Neuschafer for performance failings or 
other legitimate business reasons even absent any alleged protected 
activi
ty.  We agree with the judge and find that the Respo
ndent failed to 
show that Neuschafer would have been discharged in the absence of the 
Respondent™s fear that she would engage in protected a
ctivity in the 
future.
 13 We agree with the judge, for the reason
s he states, that Neuscha
f-er™s entitlement to reinstat
ement and backpay was unaffected by 
Neuschafer™s taking study documents home in violation of the R
e-spondent™s rules.
 (a) Discharging its employees in order to pr
event them 
from engaging in protected concerted activ
ities.
 (b) Maintaining an overly broad solicitation and distr
i-bution rule that does not convey a clear intent to permit 
protected activities in nonworking ar
eas on no
nworking 
time, and which requires employees to seek advance a
p-proval by the Respondent of protected activ
ities.
 (c) Distributing to any employee of any e
mployer who 
works at the Parexel facility, in proximity to Parexel e
m-ployees, any document tha
t can re
asonably be read to 
prohibit that employee from di
scussing wages, hours, 
and other terms and conditions of employment with e
m-ployees.
 (d) In any like or related manner interfering with, r
e-straining, or coercing its employees in the exercise of 
thei
r rights under Section 7 of the Act.
 2.  Take the following affirmative action necessary to 
effectuate the policies of the Act.
 (a) Within 14 days from the date of this Order, offer 
Theresa Neuschafer full reinstatement to her former job 
or, if that job no
 longer exists, to a substantially equiv
a-lent position, without prejudice to her seniority or any 
other rights and privileges previously enjoyed. 
 (b) Make Theresa Neuschafer whole for any loss of 
earnings and other benefits suffered as a result of the 

dis
crimination against her, in the manner set forth in the 
amended remedy section of this decision.
 (c) Within 14 days from the date of this O
rder, remove 
from its files any reference to the unlawful discharge of 

Theresa Neuschafer, and within 3 days thereaft
er, notify 
her in writing that this has been done and that her di
s-charge will not be used against her in any way.
 (d) Rescind or revise its solicitation and distribution 
rule so as to convey a clear intent that pr
otected activities 
are permitted in nonwork
ing areas on nonworking time 
and that advance approval for protected activity is not 
required, and advise e
mployees in writing that this has 
been done.
 (e) Preserve, and within 14 days of a r
equest, or such 
additional time as the Regional D
irector may allo
w for 
good cause shown, provide at a reasonable place desi
g-nated by the Board or its agents, all payroll records, s
o-cial security payment records, timecards, personnel re
c-ords and reports, and all other records, including an ele
c-tronic copy of the records 
if stored in electronic form, 
necessary to analyze the amount of backpay due under 
the terms of this Order. 
 (f) Within 14 days after service by the R
egion, post at 
its Baltimore, Maryland facility, copies of the attached 
                                                            PAREXEL INTERNATIONA
L, LLC 521 notice marked ﬁAppendix.ﬂ
14  Copies
 of the notice, on 
forms provided by the Regional Director for Region 5, 
after being signed by the Respondent™s authorized repr
e-sentative, shall be posted by the Respondent and mai
n-tained for 60 consecutive days in conspicuous places 

including all places w
here notices to employees are cu
s-
tomarily posted.  
In addition to physical posting of paper 

notices, notices shall be distributed electronically, such 

as by email, posting on an intranet or an inte
rnet site, 
and/or other electronic means, if the Respondent
 custo
m-arily communicates with its e
mployees by such means.  
Reasonable steps shall be taken by the Respondent to 
ensure that the notices are not altered, defaced, or co
v-ered by any other material.  In the event that, during the 
pendency of these proceedin
gs, the Respondent has gone 
out of business or closed the facility involved in these 
proceedings, the Respondent shall duplicate and mail, at 
its own expense, a copy of the notice to all current e
m-ployees and former employees employed by the R
e-spondent at 
any time since August 10, 2006.
 (g) Within 21 days after service by the Region, file 
with the Regional Director a sworn certification of a r
e-sponsible official on a form provided by the Region a
t-testing to the steps that the Respondent has taken to 
comply.
 IT IS FURTHER O
RDERED
 that the complaint is di
smissed 
insofar as it alleges violations of the Act not sp
ecifically 
found.
  MEMBER 
HAYES
, dissenting.
 For the reasons set forth by the judge, I would affirm 
his dismissal of the allegation that the Respondent
 viola
t-ed Section 8(a)(1) of the Act by discharging Theresa 

Neuschafer.   I do not reach the merits of the legal theory 

on which my co
lleagues rely in reversing this finding, 
inasmuch as I would find that it has not been alleged or 

fully lit
igated.
 The Gen
eral Counsel litigated this case on the theory 
that Theresa Neuschafer engaged in actual co
ncerted 
activity when she discussed wages and her perce
ption of 
wage favoritism with cowo
rker John Van der Merwe 
and/or S
upervisor Lisa Turek.  The discharge of an e
m-ployee will violate Section 8(a)(1) of the Act if the e
m-ployee was e
ngaged in concerted activity (i.e.
, activity 
engaged in with or on the authority of other employees 
and not solely on her own behalf), the employer knew of 
the concerted nature of the emp
loyee
™s activity, the co
n-14 If this Order is enforced by a judgment of a United States court of 
appeals, the wo
rds in the notice reading ﬁPosted by Order of the N
a-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Jud
g-
ment of the United States Court of Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 certed activity was protected by the Act, and the di
s-charge was motivated by the employee
™s protected co
n-certed activity. 
Meyers Industries
, 268 NLRB 493, 497 
(1984).
1  However, the judge correctly found that 
Neuschafer
™s conversat
ions with Van der Merwe and 
Turek were not for mutual aid and protection, and ther
e-fore were not concerted.
 My colleagues do not pass on the judge
™s fin
ding that 
Neuschafer did not engage in actual protected concerted 
activities.  Instead, they build on th
e judge
™s conjecture 
that the Respondent was 
ﬁin some respects
ﬂ motivated to 
discharge Neuschafer as a preemptive strike to prevent 
her from engaging in protected co
ncerted discussions 
with coworkers in the future.  
I di
sagree with their view 
that this the
ory of violation is closely related to the co
m-plaint or that it was fully litigated.
2  As alleged and lit
i-gated, the violation turns on whether the Respondent 

discharged Neuschafer for what she did, not for what it 
supposed she might do.  Cons
equently, the
 Respondent 
lacked notice that it should a
dduce facts concerning its 
motivation beyond the co
nceded fact that it discharged 
Neuschafer for her prior conversations with Van der 

Merwe and Turek.  Further, the Respondent had no n
o-tice that it would have to ma
rshal a legal defense to a 
theory that the General Counsel did not urge before or 
during the hearing and that judge conceded was unprec
e-dented.  
As a matter of fundamental due process, no vi
o-lation should be found on the preemptive discharge the
o-ry.
 In sum
, the General Counsel has failed to prove the 
theory of violation that was alleged and litigated.  The 
Respondent did not discharge Theresa Neuschafer for 
engaging in actual pr
otected concerted activity.   I would 
therefore adopt the judge
™s recommendation
 to dismiss 
the co
mplaint on this point.
 1 Remanded sub nom. 
Prill v. NLRB
, 755 F.2d 941 (D.C. Cir. 1985), 
cert. denied 106 S.Ct. 313, 352 (1985), reaffd. 281 NLRB 882 (1986), 
enfd. sub nom. 
Prill v. NLRB
, 835 F.2d 1481 (D.C. Cir. 1987).  
 2 Inasmuch as the finding of a violation on the preemptive strike th
e-ory is procedurally ba
rred, I need not address the merits of that theory.  
However, I note that finding a Sec. 8(a)(1)  motivational di
scharge 
violation in the absence of any actual concerted activity is unpreceden
t-ed, and, at the very least, in tension with 
Meyers Industries
, supra.  I 
have serious reservations about this findin
g and the potential breadth of 
its application in future cases.
                                                                                                                          DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 522 APPENDIX
 NOTICE 
TO 
EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government
  The National Labor Relations Board has found that we vi
o-lated Federal labor law and has 
ordered us to post and obey 
this n
otice.
  FEDERAL LAW GIVES YO
U THE RIGHT TO
  Form, join, or assist a union
 
Choose representatives to bargain with us on 
your behalf
 Act together with other employees for your ben
e-fit and protection
 Choose not to engage in a
ny of these protected 
activities.
  WE WILL NOT
 discharge employees in order to pr
event 
them from engaging in protected concerted activity.
 WE WILL NOT
 maintain a rule prohibiting solicitation 
and distribution that does not convey a clear intent to 
permit p
rotected activities, such as activ
ities relating to 
wages and hours and other terms and conditions of e
m-ployment, in nonworking areas on nonworking time, 

and/or which requires employees to seek advance a
p-proval by us of such pr
otected activities.
 WE WILL N
OT distribute to any employee of any e
m-ployer who works at our facility, any document that pr
o-hibits the discussion of wages, hours, and other terms 
and conditions of employment.
 WE WILL NOT
 in any like or related manner interfere 
with, restrain, or coerce
 you in the exercise of the rights 
guaranteed you by Section 7 of the Act.
 WE WILL
, within 14 days from the date of the Board™s 
Order, offer Theresa Neuschafer full reinstat
ement to her 
former job or, if that job no longer exists, to a substa
n-tially equiva
lent position, without prejudice to her senio
r-ity or any other rights and privileges previously enjoyed.
 WE WILL 
make Theresa Neuschafer whole for any loss 
of earnings and other benefits resulting from her di
s-
charge, less any net interim earnings, plus int
erest. 
 WE WILL
, within 14 days from the date of the Board™s 
Order, remove from our files any reference to the unla
w-ful discharge of Theresa Neuschafer, and 
WE WILL
, within 
3 days thereafter, notify her in writing that this has been 
done and that the di
scharge will not be used against her 
in any way.
 WE WILL 
rescind or revise our solicitation and distrib
u-tion policy to convey a clear intent that our pol
icies do 
not prohibit protected activities, such as activities rela
t-ing to wages, hours and other terms an
d conditions of 
employment, in nonworking areas on nonworking time, 

and do not require employees to seek advance a
pproval 
by us of such protected a
ctivities. 
  PAREXEL 
INTERNATIONAL
, LLC
  Thomas J. Murphy 
and
 Daniel M. Heltzer, Esqs., 
for the Ge
n-eral Couns
el. 
 Harold R. Weinrich 
and
 Joseph E. Schuler, Esqs. (Jackson 
Lewis LLP)
, of Vienna, Virginia, for the Respo
ndent.
 DECISION
 STATEMENT OF THE 
CASE
 ARTHUR 
J. AMCHAN
, Administrative Law Judge. This case 
was tried in Baltimore, Maryland, on September 18
Œ20, an
d October 1
Œ3, 2007. 
 The charge was filed September 21, 2006, 
and the complaint was issued August 2, 2007.
 The General 
Counsel alleges that Respondent
 Parexel Inte
r-national, LLC
 violated Section 8
(a)(1) of the Act by firing its 
employee, Theresa Neuschafe
r, on August 10, 2006. 
 The Ge
n-eral Counsel alleges she was terminated for engaging in co
n-certed activities with other employees for the purpose of mutual 
aid and protection, by discussing wages. 
 He also alleges that 
Respondent violated the Act in orally 
promulgating a rule pr
o-hibiting employees from discussing their wages, interrogating 
employees about protected activities and accusing Neuschafer 

of violating its confidentiality policies and agre
ements.
 The General Counsel also alleges that the provision 
in R
e-spondent
™s employee handbook regarding solicitation and di
s-trib
ution violates the Act. He makes the same allegation with 
regard to the paragraph on 
ﬁconfidentiality
ﬂ in R
espondent
™s code of business conduct and et
hics.
 At trial, the General Counsel am
ended his 
complaint to a
l-lege that Respondent violated the Act by distributing to an e
m-ployee of temporary employment agency, who had been r
e-ferred to Respondent, a document prohibiting this employee 
from di
scussing her wages.
 On the entire record, includi
ng my observation of the d
e-meanor of the witnesses, and after considering the briefs filed 
by the General Counsel and Respondent, I make the following
 FINDINGS OF 
FACT
 I. JURISDICTION
 The Respondent, Parexel International, LLC, a corporation, 
performs rese
arch studies for pha
rmaceutical companies at the 
Harbor Hospital in Baltimore, Maryland. 
 It purchases and r
e-ceives goods valued in excess of $50,000 at this Ba
ltimore 
facility which originate from points outside of Maryland. 
Parexel derives gross revenues
 in excess of $250,000 at this 
location. Respondent admits and I find that it is an employer 
engaged in commerce within the mea
ning of Section 2(2), (6), 
and (7) of the Act.
 II. ALLEGED UNFAIR LABOR
 PRACTICES
 A. 
Allegation R
elating to Theresa Neuschafer
 Responde
nt hired Theresa Neuschafer, a l
icensed p
ractical 
 PAREXEL INTERNATIONA
L, LLC 523 nurse (LPN), in August 2004. She worked at Respondent
™s Baltimore, Mar
yland facility, which is located on the 
seventh
 floor of the Baltimore Harbor Hospital. Neuschafer worked as a 
research nurse perf
orming safety and efficacy studies on new 
medicines, or medicines that were being tested for new applic
a-tions. Throughout most of her employment at Parexel
™s Balt
i-more facility, Neuschafer worked on a team headed by Mie
m-
pie Fourie, a study co
coordinator. T
eams were generally staffed 
by a research nurse, such as Neuschafer, a research technician
, and a research assistant. Only nurses were permitted to admi
n-ister medication to the study participants.
 There is conflicting testimony as to how well Theresa 
Neusc
hafer performed her job. The testimony of her study c
o-ordinator, Fourie, is that her performance was satisfactory. The 
testimony of other management officials, partic
ularly Elizabeth 
Jones, nurse manager, and then manager of clinical operations 

beginning i
n July 2006, is far less complimentary. Jones, who 
also supervised Neuschafer, testified that she was moving t
o-wards terminating Neuschafer by the end of July or early A
u-gust 2006.
 At the end of July or early August 2006, Fourie asked Jones 
to remove Neusc
hafer from her team. It is well established that 
Neuschafer did not get along well with other members of her 
team, particularly, Mary Ann Green, the r
esearch assistant, and 
to a lesser extent, Nicole Rykowski, the research technician. 
Fourie testified that
 she requested that Neuschafer be tran
s-ferred simply because it was easier to r
eplace one person from 
her team than two.
 It is unnecessary to resolve the conflicts in testimony regar
d-ing Theresa Neuschafer
™s performance. That is so because it is 
absolutely
 clear that she would not have been fired on A
ugust 
10, 2006, but for a conversation she had with employee John 
Van der Merwe on the night of July 28, 2006
, and her conve
r-sation with Lisa Turek, the new nurse manager, a day or two 
later. Turek, who had bee
n promoted to this supervisory pos
i-tion a few weeks earlier, went to Elizabeth Jones and relayed to 
Jones what Neuschafer had told her about Neuschafer
™s conve
r-sation with Van der Merwe.
1  As I told the parties on the last day of the hea
ring, I find that 
Respondent would not have fired Theresa Neuschafer on A
u-gust 10, 2006, 
but for her conversation with Van der Merwe 
and the fact that this conversation was relayed to Eliz
abeth 
Jones by Turek. I base that finding on the record as whole, such 
as:
  The timing 
of Ms. Neuschafer
™s termination in relation 
to her conversations with Van der Merwe, Turek, the A
u-gust 4, meeting, and the absence of any intervening event 
relevant to her discharge;
 Elizabeth Jones
™ testimony that 
the convers
ation Neuschafer had with Van 
der Merwe was 
a factor in Neuschafer
™s termination
 [Tr. 580
-81]; The te
s-timony of Respondent
™s H.R. consultant Lisa Roth at tra
n-script
 622 that this conversation was 
ﬁthe last straw,
ﬂ lea
d-ing to Neuschafer
™s termination;
 The testimony of Jones 
and Roth tha
t no decision had been made to term
inate Ms. 
Neuschafer prior to Jones becoming aware of Neuscha
f-1 Tr. 1180, 
L. 10 should read: 
ﬁsupervisor and agent,
ﬂ rather than 
ﬁsupervising agent.
ﬂ er™s July 28 conversation with Van der Merwe and the 
subs
equent conversati
on between Neuschafer and Turek
 [Tr. 1059
Œ060, 1124
]. B. 
The July 28, 2006 Conversati
on Between Theresa Neuscha
f-er and John Van der Merwe
 I fully credit Theresa Neuschafer
™s uncontr
adicted account of 
her conversation with John Van der Merwe. Van der Merwe 
left his e
mployment with Respondent at the end of June 2006 
and returned to work with
 Parexel on July 24.
 Neuschafer saw Van der Merwe at the nurse
™s station b
e-tween 7
 and 8 p.m. on July 28. Employees Monique Gray and 
Michelle Scott were also present, but apparently did not parti
c-ipate in the discussion. There is no evidence that Neuschafe
r 
consulted with either Gray or Scott before making inquiries to 

Van der Merwe.
 Neuschafer asked Van der Merwe if he got a raise to return 
to work for Respondent. Van der Merwe responded by telling 

her that he go
t a raise and was now the night
-shift superv
isor. 
In fact, he had not gotten a raise to come back. Neuschafer then 

asked if Van der Merwe
™s wife, Izel, who had left Respo
ndent 
the prior week, would also be returning with a raise.
 Van der Merwe responded, 
ﬁAbsolutely, we
™re clever people 
and Liz [Jon
es] is going to look after us.
ﬂ Van der Merwe, his 
wife
, and Elizabeth Jones are white 
ﬁAfrikaners,
ﬂ descendents 
of the Dutch settlers in South Africa.
2  Jones worked for Pare
x-el in South Africa and her first language is Afrikaans, the Dutch 

dialect spoken
 by the ethnic Dutch in that country.
 C. 
Neuschafer
™s Conversation with Lisa Turek, a Day
  or Two Later
 Neuschafer talked to her immediate supervisor, Lisa Turek, 
the new nurse manager, a day or two after her conversation 

with Van der Merwe.
  She told Ture
k that Van der Merwe told 
her he had come back to Parexel with a raise and that 
Neuschafer thought the whole unit should quit and come back 
with a raise. Neuschafer also told Turek that Izel Van der Me
r-we would be coming back with a raise. Lastly, she told
 Turek 
that John Van der Merwe said to her that Liz Jones was going 
to look after the South Africans and that they all socia
lized 
together.
3 Turek reported her conversation with Neuschafer to 
Elizabeth Jones.
4  2 Miempie Fourie is also an 
ﬁAfrikaner.
ﬂ 3 Turek
™s account of the conversation is not materially different. 
However, she testified that rather than telling her that John Van der 
Merwe and his wife were returning to Parexel with a raise, Neuschafer 
was asking Turek the terms on which they were returning. 
According to 
Turek, Neuschafer also discussed another Afrikaner, Elizabeth 
Langenhugen, who Neuschafer described as 
ﬁanother clever South 
African,
ﬂ who was making more money as a temporary coordinator. I 
find both accounts credible.
 4 Turek testified that 
Monique Gray a
pproached her and told her that 
she had overheard the conversation between Van der Merwe and 
Neuschafer on July 28. She test
ified further that Gray was upset and 
that is why she went to Jones. However, she also testified that she could 
have t
alked to Jones about Neuschafer
™s conversation with Van der 
Merwe before she spoke with Gray.
                                                                                                                        DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 524 D. 
Jones and Lisa Roth Meet with Neuschafer o
n  August 4, 2006
 Jones summoned Neuschafer to meet with her and Human 
Resources Consultant Lisa Roth on August 4, 2006, to discuss 
her conversation with Van der Merwe. Neuschafer related the 
substance of her conversation with Van der Merwe to Jones and 
Roth. Jones asked Neuschafer if she had talked to anyone about 
the conversation other than Lisa Turek. Neuschafer replied that 

she had not. Neuschafer testified that Jones then said that she 
had violated Respondent
™s confidentiality agreements and that 
in th
at agreement she promised not to discuss salaries. Jones, at 
least implicitly denied that she did so
 (Tr. 1145
Œ1149). Neuschafer did not make this contention in a deposition taken 
by Respondent
™s counsel on August 14, 2007, in a parallel pr
o-ceeding under t
he Sarbanes
-Oxley Act. For this reason, I credit 
Jones.
5  Lisa Roth testified that at this meeting, Jones stated that she 
had heard that the South Afr
icans had barbeques together every 
weekend.
6  Neuschafer responded that
™s what she heard and 
that South Af
rican employees were being accorded favored 
trea
tment.
7 Elizabeth Jones fired Theresa Neuschafer on August 10, 
2006. 
 She did not meet with Neuschafer between August 4
 and 
10. Analysis
 There is only one issue in this case, namely whether Theresa 
Neuschafer
 engaged in acti
vity protected by Section 7 of the 
Act when she spoke to John Van der Merwe on July 28, 2007
, and/or when she spoke to Lisa Turek a day or two later. If e
i-ther conversation is protected, Respondent violated Section 

8(a)(1) in terminating Ne
uschafer
™s employment. If both co
n-versations are unprotected, Respondent did not violate Section 
8(a)(1) in terminating Neuschafer.
 Regardless, of whether one believes that Jones was moving 
5 As a result of crediting Jones, I dismiss the allegations contained in 
pars
. 5 (a)
-(c), 8, 9(c)
, and 10(b) which are all predicated on Neuscha
f-er™s testimony th
at Jones told her that she was violating her confident
i-ality agreement by discussing wages with other employees.
 6 Jones apparently heard this from her boss, Rachel Ga
rrido. Garrido 
testified that in about July 2006, employee Cecelia Laughlin told her 
that
 the South Africans were having barb
eques every weekend, that 
they were planning on taking over the Baltimore facility and that they 
were after Garrido
™s job. Ga
rrido testified that Laughlin told her that 
she heard this from Theresa Neuschafer.
 Jones testi
fied that Garrido came to her and told her that she had 
been warned that Jones was going to take her job. Jones test
ified that 
she was led to believe that Neuschafer was the source of this rumor.
 7 The General Counsel argues that I should draw an adverse i
nfe
r-ence from Roth
™s inability to produce notes she b
elieved she took at the 
August 4 meeting. I agree that if Roth could produce notes of her A
u-
gust 2 meeting Jones, one would expect her to be able to produce notes 

for August 4. However, I believe Roth
™s inability to find the August 4 
notes is an insuff
icient reason for crediting Neuschafer
™s account of the 
August 4 meeting over that of Jones. Neuschafer
™s testimony regarding 
Jones
™ alleged statement that she violated the confide
ntiality agreement 
by discu
ssing wages is suff
iciently significant that I would expect that 
she would have mentioned it in her depos
ition, if that is what Jones 
said.
 towards termination, it is clear that she would not have fired 
Neu
schafer on August 10 but for these conversations. More
o-ver, given the fact that Neuschafer had been transferred to a 
new study team just before her termination, I do not credit 
Jones
™ testimony to the extent it suggests that Neuschafer
™s termination was im
minent before she learned of the convers
a-tion with Van der Merwe.
 Section 8(a)(1) provides that it is an unfair l
abor practice to 
interfere with, restrain
, or coerce employees in the exercise of 
the rights guaranteed in Section 7. 
 Section 7 provides that,
 ﬁemployees shall have the right to self
-organization, to form, 
join, or assist labor organizations, to bargain collectively 
through representatives of their own choosing, and 
to e
ngage in 
other concerted activities for the purpose of collective bargai
n-ing
 or other mutual aid or protection
.ﬂ  (Emphasis added
.) In 
Myers Industries (Myers I)
, 268 NLRB 493 (1984), and in 
Myers I
ndustries (Myers II)
, 281 NLRB 882 (1986), the Board 
held that 
ﬁconcerted activities
ﬂ protected by Section 7 are those 
ﬁengaged in wit
h or on the authority of other employees, and 
not solely by and on behalf of the employee himself.
ﬂ Howe
v-er, the activities of a single employee in enlisting the support of 

fellow employees in mutual aid and protection is as much co
n-
certed activity as is o
rdinary group activity. Individual a
ction is 
concerted so long as it is engaged in with the o
bject of initiating 
or inducing group action
.  Whittaker Corp.
, 289 NLRB 933 
(1988); 
Mushroom Transportation Co.
, 330 F.2d 683, 685 (3d 
Cir. 1964).
 Additionally, t
he Board held in 
Amelio
™s, 301 NLRB 182 
(1991)
, that in order to present a prima facie case that an e
m-ployer has discharged an employee in violation
 of Section 
8(a)(1), the General Counsel must esta
blish that the employer 
knew of the concerted nature of th
e acti
vity.
 For the reasons stated below, I conclude that Respondent did 
not violate Section 8(a)(1) in terminating Theresa Neuschafer™s 

employment.
 E. Neuschafe
r™s Activity was not ﬁConcerted
ﬂ Concerted complaints about favoritism generally and/or f
a-vorit
ism with regard to wages are protected, 
North Carolina 
License Plate Agency
 #18,
 346 NLRB 
293 (2006)
; Rock Valley 
Truck
ing Co.,
 350 NLRB 
69 (2007).
  The issue herein is 
whether any discussion between employees or between an e
m-ployee and a supervisor about 
wages or about favoritism co
n-cerning wages is concerted, and if not, under what circumstan
c-es would such discussions not be concerted.
 Theresa Neuschafer did not consult with any other emplo
y-ees before discussing with John Van der Merwe the terms upon 

whic
h he r
eturned to work for Respondent. Similarly, she did 
not consult with other employees before relaying the substance 
of that conversation to Turek. Neuschafer did not claim to be 
speaking on behalf of other employees to the extent that she 
suggested to 
Turek that the favored treatment of ﬁSouth Afr
i-cansﬂ was unfair. Similarly, Neuschafer did not indicate to 
Turek that she was speaking for other employees when she said 
that ﬁthe whole unit should quit and come back with a raise.ﬂ
8  8 Bryant & Cooper Steakhouse
, 304 NLRB 750, 752 (1991
), cite
d by 
the General Counsel at p.
 24, 
fn. 25 of his brief i
s easily distinguish
a-                                                                                                                       PAREXEL INTERNATIONA
L, LLC 525 Thus, there is no d
irec
t evidence that Neuschafer had these 
conversations with the object of initiating or indu
cing group 
action.
 In a number of cases the Board has found that concerns 
raised by a single employee in a group meeting are assumed to 
have a co
ncerted objective. 
 Cib
ao Meat Products
, 338 NLRB 
934 (2003); 
Winston
-Salem Journal
, 341 NLRB 688 (2003); 
Air Contact Transport, Inc.
, 340 NLRB 688 (2003).
 In the instant case, Theresa Neuschafer did not discuss wa
g-es or favoritism in a group meeting. Her conversation with Van 

der Merwe was a one
-on-one conversation, although two other 
employee bystanders may have overheard it. Also she never 
indicated to Van der Merwe that she was speaking on behalf of 
anyone other than her self.
 Each of the cases relied upon by the General Coun
sel at page 
22 of his brief are materially distinguishable from the instant 
matter.
9  In each of those cases, save one,
10 the di
scriminatee or 
discriminatees discussed wages with at least one other emplo
y-ee, whose interests were consistent or co
mpatible wi
th their 
own. In this case, Neuschafer di
scussed wages with only one 
employee,
11 John Van der Merwe. She was clearly not discus
s-ing Van der Merwe™s wages because she was concerned with 

his interests.
 F. Neither Neuschafer™s Conversation with John Van der M
er-we nor her Conversation with Lisa Turek was for 
 ﬁMutual Aid or Protectionﬂ
 Neuschafer certainly wasn™t concerned with the welfare of 
Van der Merwe or his wife when she talked to him on July 28. 
Similarly, she was not talking to Turek because she was co
n-cerned with Turek™s interests or that of the Van der Merwes.
 The issue herein is whether it can be inferred that she e
n-gaged in the conversation for the mutual aid or protection of all 

non-South Afr
ican employees at Parexel. Unlike the situation in 
Phillip
s Petroleum Co.
, 339 NLRB 916 (2003)
, there is no 
evidence that Neuschafer had consulted with other employees 
about favoritism towards South Africans befor
e spea
king to 
either Van der Merwe or Turek. There is no evidence, as there 
ble. The employee in that case, who d
enied being a spokesman for 
others, had in fact spoken with other employees, prior to telling his 
employer, 
ﬁwe are u
nhappy.
ﬂ His employer had also overheard him 
suggesting that he was going to go t
o the NLRB and 
ﬁthe Union.
ﬂ 9 The General Counsel cites the following cases for the proposition 
that any discussion between two employees that touches on upon wages 
constitutes concerted activity for m
utual aid and protection
: Salvation 
Army
, 345 NLRB 
550,
 561
 (2005); 
Trayco of S.C.
, 297 NLRB 630, 
633
Œ634 (1990); 
Aroostook County Regional Ophthalmo
logy Center
, 317 NLRB 218, 220 (1995); 
Super One Foods
, 294 NLRB 462, 463 
(1989); 
U.S. Furniture Industries
, 293 NLRB 159, 161 (1989); 
North 
Car
olina License Plat
e Agency #18
, above at 293
. L.G. Williams Oil Co.
, 285 NLRB 418, 423 (1985)
, cite
d by the 
General Counsel at p.
 23 of his brief, is also a case in which the di
s-criminatee discussed her concerns, regarding the fairness of other e
m-ployees™ wages, with at lea
st one other employee who may have had 
similar interests.
 10 In 
North Carolina License Plate Agency, 
supra
, the discriminatees 
complained in unison at a meeting with management about favori
tism 
towards another employee.
 11 Lisa Turek was a statutory superv
isor and therefore not an e
m-ployee within the meaning of the Act.
 was in 
Phillips
, that any
 other employee encouraged her to 
speak up about the issue of favoritism generally or favo
ritism 
with respect to wages.
 G. Assuming Either Conversation 
was Concerted 
and for 
ﬁMu-tual Aid 
or Protection
ﬂ was it 
ﬁProtected
ﬂ Finally, there is an issue in this c
ase as to whether Theresa 
Neuschafer
™s conversat
ions are protected by Section 8
(a)(1), 
assuming that she was engaged in concerted activity for the 
mutual aid and protection of employees at Parexel. Neuschafer 
was certainly promoting ethnic disharmony at Pa
rexel and 
while one may be protected by conceitedly objecting to favori
t-ism on the basis of ethnic origin in some circumstances, it may 
well be that an employee may not be so protected in others. In 
this vein
, I would rely on 
Kormatsu America Co.
, 342 NLRB
 649, 650 (2004)
, and 
Noah
™s New York Bagels
, 324 NLRB 266, 
275 (1997)
.  In the instant case, I conclude that Neuschafer
™s convers
a-tions would have been protected, if they met the other criteria 
under Section 7. 
 John van der Merwe led Neuschafer to b
e-liev
e that South Africans were benefiting from favored trea
t-ment and she thus had a protected right to protest such favori
t-ism.
 H. 
Did Respondent
™s Termination of Theresa Neuschafer
 Violate Secti
on 8(a)(1) in that it was a Pre
emptive Strike 
to Prevent Her 
from
 Discussing 
her Perception 
of Favo
ritism
 with Other E
mployees
 I find that Respondent terminated Theresa Neuschafer, in 
part, so that he she could not discuss her perception that Afr
i-kaners were the beneficiaries of favoritism with other emplo
y-ees who might
 also be concerned with this matter.
  (At Tr. 687
Œ688.) 
 Neuschafer testified that on A
ugust 4, Jones asked her 
who she talked to about her conversation with Van der Merwe. 
Neuschafer testified that she told Jones that she only discussed 

this conversation 
with Turek. According to Neuschafer, Jones 
replied, 
ﬁAre you sure. Is there anybody else you talked to 
about this? And I said no, I talked to Lisa Turek.
ﬂ Elizabeth Jones did not specifically contradict this testimony. 
Moreover, the proposition that Respon
dent terminated 
Neuschafer to prevent her from spreading her concern over 
favoritism towards Afrikaners is supported by Jones
™ testimony 
at a deposition taken in connection with Neuschafer
™s procee
d-ing under the Sarbanes
-Oxley Act.
 At this deposition, Jone
s testified that,
  [Van der Merwe] comes back to work. 
 The next week I heard 
stories on the unit of how Terry just gave the co
nversation she 
had with him
. . . . 
It was reported to me by one of the night 
employees, also by [Lisa Turek]
 . . . [Monica] Gray,
 what did 
she report to you?
  That there was a conversation with Terry, 
and Terry is telling the unit, or Terry is telling people that
                                                                                                DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 526 John is a clever person if he
™s coming back with a raise or 
som
ething.
   (Tr. 1161
), quoting Jones
™ deposition testimon
y.12  Lisa Roth
™s testimony also indicates she and Jones met with 
Neuschafer on August 4, due to a concern that Neuschafer had 
been talking to other employees about her conversation with 
Van der Merwe.
 In some respects, Neuschafer
™s termination was a pre
-emptive strike to prevent her from engaging in activity protec
t-ed 
by the Act. S
ee Compuware Corp.
, 320 NLRB 101, 102
Œ103 (1995)
.  However, I have not encountered any prec
edent 
for the proposition that I can find a violation on this basis wit
h-
out evidence th
at the alleged discriminate had in fact engaged 
in concerted protected activity. Therefore, I d
ecline to affirm 
the 
complaint on this basis.
 I. 
Assuming Theresa Neuschafer was Discharged 
in Violation 
of Section 8(
a)(1), 
the Fact 
that She Violated
 the Respo
ndent™s
 Rules 
by Taking Study
 Documents Home does not Affect
 Her Entitlement 
to Rei
nstatement 
and Backpay
 Respondent argues that even if Neuschafer was di
scharged in 
violation of the Act, she should not be entitled to reinstatement 
and backpay because she 
violated Respondent
™s rules by taking 
home documents from drug studies that the Company pe
r-formed. I find, however, assuming that I am wrong on the i
ssue 
of protected concerted activity, that Neuschafer
™s violation of 
these rules should not affect her enti
tlement to reinstatement 
and back
pay.
 It is absolutely clear that Respondent was lax in enforcing 
this rule. Rachel Garrido, Respondent
™s manager of clinical 
oper
ations, testified that occasionally employees took study 
documents home. She also testified th
at Respondent asks (but 
apparently does not demand) that employees bring these doc
u-ments back to its worksite and shred them. However, there is no 
evidence as to how uniformly employees were told about the 
importance of bringing the documents back. There w
as obv
i-ously no mechanism to assure that employees did so.
 Thus, if Neuschafer violated Respondent
™s rules by taking 
study documents home, this conduct was to some extent co
n-
doned. The danger to the confidentiality of the study doc
uments 
was not materially
 increased by the fact that Neuschafer failed 
to return them. If she was inclined to disclose the doc
uments to 
parties who Respondent would not want to see them, she could 

easily have done so and then returned the materials to the ho
s-
pital. She could also 
have copied the study documents before 
returning them.
 12 At the instant hearing, Jones testified that she did not speak to 
Monique Gray herself. She stated that Lisa Turek r
eported to her what 
Gray had said.
 1. Alleged facially overbroad rules
13 The General Counsel alleges that two rules maintained by 
Respondent violate Section 8(a)(1) because they are overbroad. 
These rules are:
 The solicitation and distr
ibution rule found at page 43 of R
e-spondent
™s employee handbook (GC Exh. 9), which pr
ovides:
  PAREXEL employees deserve the opportunity to perform 
their work without interruption by u
nwarranted soli
citation or 
distribution of non
work
-related materials. For
 this reason, 
persons not employed by the company may not solicit or di
s-tribute literature on the premises at any time. Additionally, 
PAREXEL employees are prohibited from distributing liter
a-
ture on the premises at any time by any means, including 
through 
the company
™s mail system. Such solicit
a-tion/distribution must be approved, in advance, by Human 

Resources.
 2. Respondent™s confidentiality rule
 Respondent Code of Business Conduct and Et
hics
 (GC Exh. 
10, provides at p
. 2):  Employees, officers and directo
rs must maintain the confide
n-tiality of information entrusted to them by the Company and 

other companies, including our clients and suppliers, unless 
disclosure is authorized or legally mandated. Unauthorized 
disclosure of confidential information is prohi
bited.
  13 Sec. 10(b) of the Act provides th
at no complaint shall i
ssue based 
on any unfair labor practice occurring more than 
6 months prior to the 
filing of the charge. The United States Supreme Court in 
Fant Mil
ling 
Co.
, 360 U.S. 301, 307
Œ308 (1959)
, held that a charge merely sets in 
motion the N
LRB™s inquiry; it need not be a specific as a judicial 
plea
ding. The General Counsel™s co
mplaint can therefore deal with any 
unfair labor practice related to those alleged in the charge and which 
grow out of the allegations in the charge while the proceedi
ng is pen
d-
ing before the Board.
 In 
Redd
-I, Inc.
, 290 NLRB 1115 (1988)
, and 
Nickles Bakery of Ind
i-ana
, 296 NLRB 927 (1989)
, the Board held that a 
complaint allegation 
satisfies the 
Fant Milling
 criteria if it i
nvolves the same legal theory as 
that contained
 in a pending timely charge, arises from the same factual 
circumstances or sequence of events as a timely charge
, and whether a 
respondent would raise similar defenses.
 The second amended charge in this case filed on April 18, 2007, a
l-leges that Respondent
 has maintained an overly broad solicit
a-tion/distribution policy. 
 Sec. 10(b) of the Act does not preclude litig
a-tion of a policy, such as the Parexel policies at issue in this case, which 

remains in force within
 6 months of a related charge
.  Carney Hosp
ital
, 350 NLRB 
627 
(2007).
 The allegation raised at trial pertaining to Parexel™s distrib
ution of 
the Sparks policy on confidentiality is sufficiently related to the se
cond 
amended charge to meet the 
Redd
-I and 
Fant Milling
 criteria. It was 
also fully and f
airly lit
igated.
                                                                                                                        PAREXEL INTERNATIONA
L, LLC 527 You should take appropriate precautions to ensure that conf
i-
dential or sensitive business information, whether it is propri
e-
tary to the Company or another company, is only commun
i-cated to people who need to know such information in order 
to perfor
m their responsibilities for the Company and is not 
communicated to anyone outside the Company unless an a
p-propriate confidentiality agreement is in place.
  Only the Company
™s authorized spokesman may respond to 
inquiries concerning the Company from the me
dia, market 
professionals (such as securities analysts, institutional inve
s-tors, investment advisors, brokers and dealers) and security 

holders. If you receive inquiries of this nature, you must d
e-
cline to comment and refer the inquirer to your supervisor 
or 
one of the Company
™s authorized spokespersons. The Co
m-
pany
™s policy on Corporate Disclosure, which includes a list 
of the Company
™s authorized spokespersons, is available in 
the 
ﬁLegal Affairs
ﬂ section of the 
ﬁPolicies and Procedures
ﬂ section of the Com
pany Intranet.
  You must also abide by lawful obligations that you have to 
your former employer or others. These obligations may include 
restrictions on the use and disclosure of confidential info
r-mation, restriction on the solicitation of former co
lleague
s to 
work at the Company and noncompetition obligations.
 The standard for evaluating these rules is set forth in 
Luthe
r-an Heritage Village Hospital
-Livonia
, 343 NLRB 646, 647 
(2003). If the rule explicitly restricts Section 7 activities, it is 

illegal. If 
not, the rule
™s legality depends on whether 
(1) e
m-ployees could reasonably co
nstrue the language to prohibit 
Section 7 activities; or 
(2) the rule was promulgated in r
esponse 
to union activity; or 
(3) the rule has been applied to restrict 

Section 7 rights.
 Since I have not credited Theresa Neuschafer
™s testimony 
that Elizabeth Jones relied on the confidentiality policy in their 
meeting of August 4, the only issue is whether either of these 
rules is illegal because employees could re
asonably construe 
either 
one to prohibit Section 7 activities.
 Applying this standard, I find that the solicitation and distr
i-bution rule violates Section 8(a)(1) and that the confidentiality 

rule does not. With regard to the latter, it is obviously directed 

mainly to confidential
 information the company receives from 
and provides to pha
rmaceutical company clients.
 The solicitation and distribution rule, however, clearly could 
be construed to apply to literature about unionization or wages, 

benefits and other terms and conditions o
f employment.
 In recognition of the fact that a hospital
™s primary function 
ﬁis patient care and that a tra
nquil atmosphere is essential to 
carrying out that function,
ﬂ the Board has permitted health care 
facilities to impose somewhat more 
ﬁstringent prohi
bitions
ﬂ on solicitation and distribution than are generally permitted. 
 St. 
John
™s Hosp
ital & School of Nursing,
 222 NLRB 1150 (1976), 
enfd. in part 557 F.2d 1368 (10th Cir. 1997); see also 
Beth I
s-rael Hospital v. NLRB
, 437 U.S. 483 (1978) (approving the 
standard applied by the Board in 
St. John
™s Hospital
). A hosp
i-tal may prohibit solicitation and distribution at any time in i
m-mediate patient care a
reas (such patients
™ rooms, operating 
rooms, X
-ray areas, therapy areas), even during no
nworking 
time. 
St. J
ohn
™s Hospital
, supra at 1150
Œ1151; see also 
Health 
Care & Retirement Corp.
, 310 NLRB 1002, 1004
Œ1005 (1993). 
However, a hospital may not ban solicitation and distribution in 
other areas to which patients and visitors have access (such as 
lounges and cafet
erias) unless the evidence shows that such a 
ban is necessary to avoid a disruption of p
atient care. Id.
 To justify such a facially unlawful rule, an employer bears 
the burden of showing that it communicated or applied the rule 

in a way that conveyed a cle
ar intent to permit protected activ
i-ties in nonworking areas on nonworking time, 
Ichikoh Mfg.
, 312 NLRB 1022 (1993). In the present case, R
espondent did 
not meet this burden.
 Additionally, any rule that requires employees to secure 
permission from their em
ployer prior to engaging in protected 
activities on an e
mployee
™s free time and in nonwork areas is 
unlawful
.  Teletech Holdings, Inc.
, 333 NLRB 462 (2001); 
Brunswick Corp.
, 282 NLRB 794, 795 (1987).
 3. Confidentiality agreement provided to temp
orary emplo
yees
 At trial, the General Counsel moved to amend the 
complaint 
to allege that Respondent vi
olated Section 8(a)(1) in giving 
temporary employee Enid Dukule a 
ﬁConfidentiality Agre
e-ment for Parexel
ﬂ to sign on or about April 17, 2007. It is u
n-controverted t
hat Respondent gave this document
 (GC Exh. 20
) to Dukule when she reported to work at Parexel, at the d
irection 
of Sparks, the temporary employment agency which referred 
her to Respondent. The document was not provided to Parexel 
employees, but may have be
en given to other temporary e
m-
ployees referred to Respondent by Sparks.
 The document provides in pertinent part:
  PAREXEL considers non public information about the 
Company and its customers to be proprietary and conf
i-dential. Under no circumstances should
 you discuss with a 
friend, acquaintance or other person any of the confide
n-tial affairs of PAREXEL or its customers. When your 
work assignment at PAREXEL ends, all Company and 
customer information, including personal data must r
e-main at the company.
 We mu
st impress the importance of confidentiality u
p-on each employee who goes on assignments at 

PAREXEL; therefore, you are requested to sign the fo
l-lowing pledge:
 During my work assignment at PAREXEL, I unde
r-stand that I may have access to confidential proprie
tary 
and trade secret information at the Company. This info
r-
mation includes, but is not limited to information regar
d-ing the Co
mpany
™s:  Existing and future projects
  . . . .
  Custom
ers, suppliers, and consultants
  . . . .
  Personnel information (including
, without limitations, 
employee addresses, telephone numbers, compensation 
and ben
efits)
  I understand that both during and after my work a
s-signment at the Company, I must keep such info
r- DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 528 mation confidential and not use it or disclose it to an
y-one without t
he written consent of the Managing D
i-rector, Legal Affairs on behalf of the Company, except 
auth authorized in the performance of my work a
s-signment.
  Both parties have focused on whether Respondent can be 
held responsible for the dissemination of this doc
ument to 
Dukule, who worked at Parexel under the supervision of Pare
x-el management, although nominally an employee of Sparks, a 

temporary employment agency.
14  Neither party addressed whether the document is violative of 
Section 8(a)(1) under the standards
 set forth in 
Lutheran Heri
t-age Village Hospital
-Livonia
, supra. It is I believe a close que
s-tion as to whether an employee would re
asonably conclude that 
the policy addresses di
scussions of wages and benefits with 
other e
mployees. The context of the docum
ent is clearly Sparks 
concern that its employees not reveal the vast amount of conf
i-14 While Respondent would seem to be a joint employer of D
ukule, 
the General Counsel did not make such an alleg
ation. Thus, I cannot 
find that Respondent violated the Act on a joint employment theory 
because this was not fully and fairly l
itigated.
 dential information they might have access to at Parexel. On the 
other hand, the reference to personnel inform
ation does not 
make clear that employees are allowed to discus
s their wages 
and other terms and conditions of employment. On balance, I 
conclude that the document violates Section 8(a)(1).
 Regardless of the fact that Respondent did not draft the do
c-ument and did not provide it to its employees, its dissemin
ation 
coul
d impact their Section 7 rights. A temporary employee, 
who interpreted the document to prohibit him or her from di
s-cussing wages, would feel restrained from entering into such a 

discussion with Parexel employees. Since the temporary e
m-ployees worked with P
arexel employees, this also restrained the 
Section 7 rights of Respondent
™s employees.
 REMEDY
 Having found that the Respondent has engaged in certain u
n-fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirmative
 action designed to effect
u-ate the policies of the Act
. [Recommended Order omitted from publication.]
                                                              